DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11,018,777. Although the claims at issue are not identical, they are not patentably distinct from each other because said claims of the instant application are merely a broad version of said claims of U.S. Patent No.11,018,777 are therefore obvious over said claims of U.S. Patent No.11,018,777.

Claim 1 of 17/202,705
Claim 1 of US Patent no. 11,018,777
A method for digital resampling in a coherent optical communications receiver, the coherent optical communications receiver being adapted to convert an optical data input stream into a digital input signal comprising a plurality of data samples at a first sample rate, the method comprising:
A method for digital resampling in a coherent optical communications receiver, the coherent optical communications receiver being adapted to convert an optical data input stream into a digital input signal comprising a plurality of data samples at a first sample rate, the method comprising:
selecting whole samples from the digital input signal in a time domain to provide selected whole samples;  
selecting whole samples from the digital input signal in a time domain based upon an integer pointer value, to provide selected whole samples;  
generating complex time shift values for the selected whole samples;  and
generating complex time shift values for the selected whole samples based upon a fractional pointer value;  and
applying the complex time shift values in a frequency domain to the selected whole samples.
creating interpolated signal samples by applying the complex time shift values in a frequency domain to the selected whole samples to perform a sub-sample interpolation of the selected whole samples.




 	Regarding claim 3, Fludger discloses wherein an output of the lookup table comprises N complex valued numbers in a form s(0, .  . . N-1);  the method further 
comprising: performing a Fast Fourier Transform (FFT) on the selected whole samples to create an FFT output, wherein the FFT has a length N and the FFT output is a data array having values of a form d(0, .  . . N-1) (see claim 3 of US 11,018,777).
 	Regarding claim 4, Fludger discloses wherein applying the complex time shift values comprises multiplying the complex valued numbers by respective output values of the data array in order to perform a sub-sample interpolation (see claim 4 of US 11,018,777).
 	Regarding claim 5, Fludger discloses wherein a fractional pointer value and an integer pointer value are updated at each clock cycle of the coherent optical communications receiver (see claim 5 of US 11,018,777).
 	Regarding claim 6, Fludger discloses wherein the method further comprises performing an inverse FFT on interpolated signal samples created by the applying (see claim 6 of US 11,018,777).
 	Regarding claim 7, Fludger discloses wherein: selecting the whole samples includes selecting the whole samples based upon an integer pointer value;  and generating the complex time shift values includes generating the complex time shift values based upon a fractional pointer value, and wherein the integer pointer value and 
 	Regarding claim 8, Fludger discloses wherein an integer pointer value defines a first sample of the selected whole samples (see claim 8 of US 11,018,777).
 	Regarding claim 9, Fludger discloses the method is performed in a dynamic 
polarisation recovery filter module (see claim 9 of US 11,018,777).
 	Regarding claim 10, Fludger discloses modifying the first sample rate to a second sample rate, wherein modifying the first sample rate comprises: 
performing an FFT on the selected whole samples;  performing one or more dynamic filter functions;  and performing an inverse FFT (IFFT), wherein the 
FFT and the IFFT have different lengths (see claim 10 of US 11,018,777).
 	Regarding claim 11, Fludger discloses wherein the one or more dynamic filter functions includes multiplying, in a multiple in multiple out filter, the selected whole samples by respective frequency domain tap weight values  (see claim 11 of US 11,018,777).
 	Regarding claim 12, Fludger discloses an optical communications receiver comprising: an analogue-to-digital converter (ADC), the ADC being adapted to convert an analogue data stream derived from an optical data input to produce a digital input signal comprising a plurality of data samples at a first sample rate;  and a digital signal processor adapted to: select whole samples from the digital input signal in a time domain to provide selected whole samples;  generate complex time shift values for the selected whole samples;  and apply the complex time shift values in a frequency domain to the selected whole samples. 

 	Regarding claim 14, Fludger discloses wherein the digital signal processor is further adapted to: provide a fractional pointer value to an input of a lookup table (see claim 14 of US 11,018,777).
 	Regarding claim 15, Fludger discloses wherein an output of the lookup table comprises N complex valued numbers in a form s(0, .  . . N-1), and wherein the digital signal processor is further adapted to: perform a Fast Fourier Transform (FFT) on the selected whole samples to create an FFT output, wherein the FFT has a length N and the FFT output is a data array having values of a form d(0, .  . . N-1) (see claim 15 of US 11,018,777).
 	Regarding claim 16, Fludger discloses wherein the digital signal processor is further adapted to: multiply the complex valued numbers by respective output values of the data array, in order to perform sub-sample interpolation (see claim 16 of US 11,018,777).
 	Regarding claim 17, Fludger discloses one or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor of a coherent optical communications receiver adapted to convert an optical data input stream into a digital input signal comprising a plurality of data samples at a first sample rate, cause the processor to: select whole samples from the digital input signal in a time 
 	Regarding claim 18, Fludger discloses the one or more non-transitory computer readable storage media of claim 17, wherein the instructions that cause the processor to generate the complex time shift values include instructions that cause the processor to provide a fractional pointer value to an input of a lookup table (see claim 18 of US 11,018,777).
 	Regarding claim 19, Fludger discloses the one or more non-transitory computer readable storage media of claim 18, wherein an output of the lookup table comprises N complex valued numbers in a form s(0, .  . . N-1), and wherein the instructions further cause the processor to: perform a Fast Fourier Transform (FFT) on the selected whole 
samples to create an FFT output, wherein the FFT has a length N and the FFT output is a data array having values of a form d(0, .  . . N-1)  (see claim 19 of US 11,018,777).
 	Regarding claim 20, Fludger discloses the one or more non-transitory computer readable storage media of claim 19, wherein the instructions that cause the processor to apply the complex time shift values include instructions that cause the processor to multiply the complex valued numbers by respective output values of the data array, in order to perform sub-sample interpolation (see claim 20 of US 11,018,777).





Conclusion
3.	The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure.
a.	Yao et al. U.S. Publication no. 2016/0329970. Clock recovery method,
device and system and computer storage medium
b.	Xiong et al. U.S. Publication no. 2015/0243155. Status monitoring, storage
and reporting for optical transceiver by tracking operating parameter variations
c.	Rosenlof et al. U.S. Patent no. 6,785,349. Correlation based method of
determining frame boundaries of data frames that are periodically extended

4.	Any inquiry concerning this communication or earlier communications from
the examiner should be directed to Dzung D Tran whose telephone number is (571)
272-3025. The examiner can normally be reached on 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, David Payne, can be reached on (571) 272-3024. The fax phone number for
the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.

the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DT
12/02/2021

/Dzung D Tran/
Primary Examiner, Art Unit 2637